103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William F. JOHNSON;  Brian S. Martin, Plaintiffs-Appellants,v.Ronald ANGELONE, Defendant-Appellee.
No. 96-6847.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 7, 1996.Decided:  Nov. 19, 1996.

William F. Johnson, Brian S. Martin, Appellants Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order dismissing without prejudice their motion for a temporary restraining order.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Angelone, No. CA-96-151-AM (E.D.Va. May 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.